DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 and 09/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.

Claim Objections
Claim(s) 1-20 are objected to because of the following informalities:  
Claim 1 within line 2 reciting “. . ., where (C = A + B - 1), ” should be written without the parenthesis because it is not positively recited as presented.  Appropriate correction is required.
Claim 10 within line 3 reciting “a FMCW chirp” should be written as “an FMCW chirp”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaucher et al. (US-20190131981 hereinafter Vaucher) in view of Schmalzl et al. (US-20210311164 hereinafter Schmalzl).


Regarding claim 1, Vaucher teaches A frequency modulated continuous wave (FMCW) radar system, comprising: 
an antenna array (Vaucher 0057 “FIG. 1 shows an image of an example radar sensor comprising 12 RX antennas attached to three separate RX chips”) including (Vaucher fig 2 [A and B correspond to the antenna arrays associated with the plurality of chips corresponding to integers greater than one]);
	 a first integrated circuit (IC) device (Vaucher 0061 “FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver system,”) including 
A first sensor inputs, each first sensor input coupled to a first A of the antennas (Vaucher fig 5 [shows master IC chip “14” with multiple inputs and antennas]), the 
first IC device configured to receive on each first sensor input an associated first reflected signal (Vaucher fig 3 [“RX” on IC chip 14]), to 
mix the first reflected signals to associated first baseband signals based upon a first local oscillator (LO) signal (fig 5 [mixer 146 and “LO” 156 within IC 14]), and to 
output the first baseband signals (Vaucher 0005 “each RX antenna signal must be down-converted to baseband”), 
	 and a second IC device (Vaucher 0061 “FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver system,”) including 
B second sensor inputs (fig 5 [shows slave IC “16” with multiple inputs]), 
each second sensor input coupled to a last B of the antennas (Vaucher fig 2-3 [shows a slave-master configuration with a 2nd chip with B antennas])
second IC device configured to receive on each second sensor input an associated second reflected signal (Vaucher fig 3 “RX”), to 
mix the second reflected signals to associated second baseband signals based upon a second local oscillator (LO) signal (Vaucher fig 5 [mixer 146 and “LO” 156 within IC 16]), and to 
output the second baseband signals (Vaucher 0005 “each RX antenna signal must be down-converted to baseband”), 
wherein the first and second LO signals are based upon a common LO signal (Vaucher 0070 “In the arrangement shown in FIG. 3, the master IC 14 has a local oscillator (LO) input port (“LO in”, 20a) in addition to the local oscillator output port (“LO out”, 20b).”; 0070 “The “master” IC 14 provides a number of signals to the “slave” ICs 16, including: a local oscillator signal (LO) 20”), and wherein 
Vaucher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Schmalzl teaches radar system with balancing the receiving channels over a plurality of radar chips with an antenna configuration such that C = A + B – 1 (Schmalzl fig 4 [7 = 4+4-1]), 
phase shifting LO signals (Schmalzl 0045 “The example from FIG. 8 illustrates a further possibility of altering signal parameters—in particular the phase—of the digital radar signals y.sub.RX1[t], y.sub.RX2[t], y.sub.RX3[t], and y.sub.RX4[t]. Accordingly, the local oscillator signal s.sub.LO(t) used by the mixers 104 for mixing the respective RF input signals is phase-shifted by means of a phase shifter 106 connected upstream of the mixer. This phase shift of the local oscillator signal s.sub.LO(t) results directly in a corresponding phase shift of the respective digital radar signal y.sub.RX1[t], y.sub.RX2[t], y.sub.RX3[t], and y.sub.RX4[t].”; 0026 “It goes without saying that the present example is simplified and the receiving channel RX1 can have further circuit components in the analog and digital sections (e.g. configurable detectors, filters, decimators, phase shifters, etc.).”), 
each second sensor input coupled to a last B of the antennas such that a common one of the first sensor inputs and a common one of the second sensor inputs are both coupled to a common antenna (Schmalzl fig 4), 
a common first baseband signal is associated with the common first sensor input and a common second baseband signal is associated with the common second sensor input (Schmalzl 0022 “The two MMICs 10 and 11 are synchronized, that is to say that they use the same local oscillator signal s.sub.LO(t) (also referred to as LO signal) and also the same system clock signal s.sub.CLK(t). The local oscillator signal s.sub.LO(t) is generated by an RF oscillator (local oscillator, not illustrated), which can be integrated in one of the MMICs 10 or 11 or else in a further MMIC. In the present example, the local oscillator integrated in the MMIC 10 is used and the local oscillator signal s.sub.LO(t) generated thereby is transmitted (inter alia) to the MMIC 11.”; 0023 “The system controller 50 is configured to control the operation of the MMICs and to process the digital output signals (digital baseband signals, also referred to as digital radar signals) generated by the MMICs in order to detect radar targets”; 0049 “FIG. 11, an RF signal (e.g. the antenna signal of the antenna 6′, cf. FIG. 4) is divided by means of an RF power divider (step S1). The method furthermore comprises generating digital baseband signals in a multiplicity of receiving channels of a radar system based on RF input signals fed to the input ports of the receiving channels (step S2).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar system with balancing of receiving channels over a plurality radar chips of Schmalzl with the radar transceiver comprising multiple chips system and method of Vaucher. One would have been motivated to do so in order to advantageously correct phase deviations of receiving channels in different MMICs (Schmalzl 0039).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Schmalzl merely teaches that it is well-known to incorporate the particular common antenna configuration.  Since both Vaucher and Schmalzl disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim  2, Vaucher in view of Schmalzl teach The FMCW radar system of claim 1, further comprising: a processor configured (Vaucher 0079 “baseband processor (MCU) 12”) to receive the first baseband signals and the second baseband signals (Vaucher 0071 “MCU 12 is connected to the master and slave ICs (14, 16) by SPI (serial peripheral interface) control lines (30) and digital lines (32), for example using CSI-2, LVDS or CIF formats, for receiving data from the ICs (14, 16).”), to 
determine a difference between the first phase shift and the second phase shift based upon the common first baseband signal and the common second baseband signal (Schmalzl fig 11; 0037 “signal processing block 51 is configured to determine information indicating a deviation between a signal parameter (e.g. phase) of the digital baseband signal y.sub.RX4[n] of a first receiving channel (e.g. channel RX4 of the MMIC 10) and the corresponding signal parameter of the digital baseband signal y.sub.RX1[n] of the second receiving channel (e.g. channel RX1 of the MMIC 11).”), and to 
correct at least one of the first baseband signals and the second baseband signals based upon the difference between the first phase shift and the second phase shift (Schmalzl 0050 “Furthermore, the information determined can also be used to correct the corresponding signal parameters of the baseband signals supplied by the receiving channels or to balance them with respect to one another (balancing). In this way, for example the phase shifts caused in the receiving channels of the individual MMICs can be balanced with respect to one another and, in particular, “divergence” of the phases can be prevented. The concepts presented here thus enable a calibration of the phase differences of the baseband signals supplied by receiving channels in different MMICs.”; 0033 “Two receiving channels integrated in different MMICs (e.g. MMICs 10 and 11, see FIG. 2) can behave differently with regard to the phase shift (e.g. different drift in the case of temperature fluctuations), which can adversely affect the accuracy of the detection of the radar targets. The example shown in FIG. 4 illustrates a concept which makes it possible to identify and compensate for changes of phase shifts that are caused in receiving channels of different MMICs.”).
	Regarding claim  3, Vaucher in view of Schmalzl teach The FMCW radar system of claim 2, wherein in determining the difference between the first phase shift and the second phase shift, the processor is further configured to determine a delay time between the first common baseband signal and the second common baseband signal (Vaucher 0085 “the PCB connection 124 between the master and slave ICs 14, 16 and the output and input buffers (not shown) leads to a time skew (i.e. time difference) τ.sub.PCB, known as “PCB skew”, between the active edge of the respective sampling signals “Clock ADC” 158, 258 input to the respective ADCs 150, 250 of the master and slave ICs 14, 16. This causes the sampling moment of the ADC 250 of the slave IC 16 to be delayed with respect to the sampling moment of the ADC 150 of the master IC 14, typically by a few nanoseconds. As discussed above, this timing difference leads to an error on the relative phase of the digitized signal produced by the master and slave ADCs 150, 250. [0087] To compensate for the time delay introduced by PCB skew τ.sub.PCB, the PLL clock generators 108, 110, 208, 210 illustrated in FIG. 5 include circuitry 110, 210 for introducing digitally-controlled time shifts in the ADC clock signals 158, 258 input to the respective ADCs 150, 250 of the master and slave ICs 14, 16. This is referred to as ‘fine pitch output clock skew’. In this way, it is possible to achieve synchronization of the ‘Clock’ signals 158, 258 and ‘Init’ signals 160, 260 on the ADCs of the different RX channels of the distributed radar system.”).

	Regarding claim  4, Vaucher in view of Schmalzl teach The FMCW radar system of claim 3, wherein in correcting the at least one of the first baseband signals and the second baseband signals, the processor is further configured to delay the at least one of the first baseband signals and the second baseband signals by the delay time (Vaucher 0087 “To compensate for the time delay introduced by PCB skew τ.sub.PCB, the PLL clock generators 108, 110, 208, 210 illustrated in FIG. 5 include circuitry 110, 210 for introducing digitally-controlled time shifts in the ADC clock signals 158, 258 input to the respective ADCs 150, 250 of the master and slave ICs 14, 16. This is referred to as ‘fine pitch output clock skew’. In this way, it is possible to achieve synchronization of the ‘Clock’ signals 158, 258 and ‘Init’ signals 160, 260 on the ADCs of the different RX channels of the distributed radar system.”).

	Regarding claim 5, Vaucher in view of Schmalzl teach The FMCW radar system of claim 2, wherein: the first IC device is further configured to digitize the first baseband signals (Vaucher fig 4 [element 40 is an ADC]), wherein outputting the first baseband signals comprises 
outputting first digitized signals including a common first digitized signal associated with the common first sensor input (Schmalzl fig 3-4 [A/D converter]);
	 and the second IC device is further configured to digitize the second baseband signals (Schmalzl fig 3-4 [A/D converter]), wherein outputting the second baseband signals comprises 
outputting second digitized signals including a common second digitized signal associated with the common second sensor input (Schmalzl fig 3-4 [A/D converter]).

	Regarding claim 6, Vaucher in view of Schmalzl teach The FMCW radar system of claim 5, wherein the processor is further configured to perform a Fast Fourier Transform (FFT) on the first digitized baseband signals to obtain first transformed signals (Schmalzl 0048 “FIG. 10, the Doppler-FFT 542”) including 
a common first transformed signal associated with the common first digitized signal, and to perform the FFT on the second digitized baseband signals to obtain second transformed signals including a common second transformed signal associated with the common second digitized signal (Schmalzl fig 4 [Range-Doppler signal processing 54]).

	Regarding claim  9, Vaucher in view of Schmalzl teach The FMCW radar system of claim 1, wherein: the first IC device is further configured to generate the first LO signal (Vaucher fig 3);
	 and the second IC device is further configured to receive the second LO signal from the first IC device (Vaucher fig 3 [20b “LO out” from master IC chip is fed to slave IC chip “16”]).

	Regarding claim  11, Vaucher teaches A method for compensating for local oscillator (LO) phase shifts in cascaded integrated circuit (IC) devices of a frequency modulated continuous wave (FMCW) radar system, the method comprising: providing an antenna array of the (Vaucher 0057 “FIG. 1 shows an image of an example radar sensor comprising 12 RX antennas attached to three separate RX chips”), the antenna array including 
	 coupling A first sensor inputs of a first IC device to a first A of the antennas (Vaucher fig 2 [A and B correspond to the antenna arrays associated with the plurality of chips corresponding to integers greater than one]; 0061 “FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver system,”);
	 receiving, on each first sensor input an associated first reflected signal (Vaucher 0080 “the relative phase of the signals received across several receivers indicates the angular position of a reflecting object with respect to the radar sensor.”);
	 mixing, in the first IC device, the first reflected signals to associated first baseband signals based upon a first local oscillator (LO) signal (Vaucher fig 5 [mixer 146 and “LO” 156 within IC 14]), 
	 outputting, from the first IC device, the first baseband signals (Vaucher 0005 “each RX antenna signal must be down-converted to baseband”);
	 coupling B second sensor inputs (fig 5 [shows slave IC “16” with multiple inputs]) of 
a second IC device (Vaucher 0061 “FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver system,”) to 
a last B of the antennas (Vaucher fig 2-3 [shows a slave-master configuration with a 2nd chip with B antennas]) 
	 receiving, on each second sensor input an associated second reflected signal (Vaucher fig 3 “RX”);
	 mixing, in the second IC device, the second reflected signals to associated second baseband signals based upon a second local oscillator (LO) signal (Vaucher fig 5 [mixer 146 and “LO” 156 within IC 16]), are based upon a common LO signal (Vaucher 0070 “In the arrangement shown in FIG. 3, the master IC 14 has a local oscillator (LO) input port (“LO in”, 20a) in addition to the local oscillator output port (“LO out”, 20b).”; 0070 “The “master” IC 14 provides a number of signals to the “slave” ICs 16, including: a local oscillator signal (LO) 20”), (Vaucher 0005 “each RX antenna signal must be down-converted to baseband”).
Vaucher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Schmalzl teaches radar system with balancing the receiving channels over a plurality of radar chips with an antenna configuration such that C = A + B – 1 (Schmalzl fig 4 [7 = 4+4-1]), 
an FMCW radar system (Schmalzl 0010 “FIG. 1 is a schematic diagram for illustrating the functional principle of an FMCW radar system for distance and/or speed measurement.”),
phase shifting LO signals (0045 “The example from FIG. 8 illustrates a further possibility of altering signal parameters—in particular the phase—of the digital radar signals y.sub.RX1[t], y.sub.RX2[t], y.sub.RX3[t], and y.sub.RX4[t]. Accordingly, the local oscillator signal s.sub.LO(t) used by the mixers 104 for mixing the respective RF input signals is phase-shifted by means of a phase shifter 106 connected upstream of the mixer. This phase shift of the local oscillator signal s.sub.LO(t) results directly in a corresponding phase shift of the respective digital radar signal y.sub.RX1[t], y.sub.RX2[t], y.sub.RX3[t], and y.sub.RX4[t].”; 0026 “It goes without saying that the present example is simplified and the receiving channel RX1 can have further circuit components in the analog and digital sections (e.g. configurable detectors, filters, decimators, phase shifters, etc.).”), 
a common second baseband signal is associated with the common second sensor input, a common one of the first sensor inputs and a common one of the second sensor inputs are both coupled to a common antenna (Schmalzl fig 4), 
a common first baseband signal is associated with the common first sensor input and a common second baseband signal is associated with the common second sensor input (Schmalzl 0022 “The two MMICs 10 and 11 are synchronized, that is to say that they use the same local oscillator signal s.sub.LO(t) (also referred to as LO signal) and also the same system clock signal s.sub.CLK(t). The local oscillator signal s.sub.LO(t) is generated by an RF oscillator (local oscillator, not illustrated), which can be integrated in one of the MMICs 10 or 11 or else in a further MMIC. In the present example, the local oscillator integrated in the MMIC 10 is used and the local oscillator signal s.sub.LO(t) generated thereby is transmitted (inter alia) to the MMIC 11.”; 0023 “The system controller 50 is configured to control the operation of the MMICs and to process the digital output signals (digital baseband signals, also referred to as digital radar signals) generated by the MMICs in order to detect radar targets”; 0049 “FIG. 11, an RF signal (e.g. the antenna signal of the antenna 6′, cf. FIG. 4) is divided by means of an RF power divider (step S1). The method furthermore comprises generating digital baseband signals in a multiplicity of receiving channels of a radar system based on RF input signals fed to the input ports of the receiving channels (step S2).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar system with balancing of receiving channels over a plurality radar chips of Schmalzl with the radar transceiver comprising multiple chips system and method of Vaucher. One would have been motivated to do so in order to advantageously correct phase deviations of receiving channels in different MMICs (Schmalzl 0039).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Schmalzl merely teaches that it is well-known to incorporate the particular common antenna configuration.  Since both Vaucher and Schmalzl disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 12, Vaucher in view of Schmalzl teach The method of claim 11, further comprising: receiving, by a processor of the FMCW radar system, the first baseband signals and the second baseband signals (Vaucher 0079 “baseband processor (MCU) 12”);
	 determining, by the processor, a difference between the first phase shift and the second phase shift based upon the common first baseband signal and the common second baseband signal (Schmalzl fig 11; 0037 “signal processing block 51 is configured to determine information indicating a deviation between a signal parameter (e.g. phase) of the digital baseband signal y.sub.RX4[n] of a first receiving channel (e.g. channel RX4 of the MMIC 10) and the corresponding signal parameter of the digital baseband signal y.sub.RX1[n] of the second receiving channel (e.g. channel RX1 of the MMIC 11).”);
	 and correcting, by the processor, at least one of the first baseband signals and the second baseband signals based upon the difference between the first phase shift and the second phase shift (Schmalzl 0050 “Furthermore, the information determined can also be used to correct the corresponding signal parameters of the baseband signals supplied by the receiving channels or to balance them with respect to one another (balancing). In this way, for example the phase shifts caused in the receiving channels of the individual MMICs can be balanced with respect to one another and, in particular, “divergence” of the phases can be prevented. The concepts presented here thus enable a calibration of the phase differences of the baseband signals supplied by receiving channels in different MMICs.”; 0033 “Two receiving channels integrated in different MMICs (e.g. MMICs 10 and 11, see FIG. 2) can behave differently with regard to the phase shift (e.g. different drift in the case of temperature fluctuations), which can adversely affect the accuracy of the detection of the radar targets. The example shown in FIG. 4 illustrates a concept which makes it possible to identify and compensate for changes of phase shifts that are caused in receiving channels of different MMICs.”).

	Regarding claim  13, Vaucher in view of Schmalzl teach The method of claim 12, wherein in determining the difference between the first phase shift and the second phase shift, the method further comprises: determining, by the processor, a delay time between the first common baseband signal and the second common baseband signal (Vaucher 0085 “the PCB connection 124 between the master and slave ICs 14, 16 and the output and input buffers (not shown) leads to a time skew (i.e. time difference) τ.sub.PCB, known as “PCB skew”, between the active edge of the respective sampling signals “Clock ADC” 158, 258 input to the respective ADCs 150, 250 of the master and slave ICs 14, 16. This causes the sampling moment of the ADC 250 of the slave IC 16 to be delayed with respect to the sampling moment of the ADC 150 of the master IC 14, typically by a few nanoseconds. As discussed above, this timing difference leads to an error on the relative phase of the digitized signal produced by the master and slave ADCs 150, 250. [0087] To compensate for the time delay introduced by PCB skew τ.sub.PCB, the PLL clock generators 108, 110, 208, 210 illustrated in FIG. 5 include circuitry 110, 210 for introducing digitally-controlled time shifts in the ADC clock signals 158, 258 input to the respective ADCs 150, 250 of the master and slave ICs 14, 16. This is referred to as ‘fine pitch output clock skew’. In this way, it is possible to achieve synchronization of the ‘Clock’ signals 158, 258 and ‘Init’ signals 160, 260 on the ADCs of the different RX channels of the distributed radar system.”).

	Regarding claim  14, Vaucher in view of Schmalzl teach The method of claim 13, wherein in correcting the at least one of the first baseband signals and the second baseband signals, the method further comprises: delaying, by the processor, the at least one of the first baseband signals and the second baseband signals by the delay time (Vaucher 0087 “To compensate for the time delay introduced by PCB skew τ.sub.PCB, the PLL clock generators 108, 110, 208, 210 illustrated in FIG. 5 include circuitry 110, 210 for introducing digitally-controlled time shifts in the ADC clock signals 158, 258 input to the respective ADCs 150, 250 of the master and slave ICs 14, 16. This is referred to as ‘fine pitch output clock skew’. In this way, it is possible to achieve synchronization of the ‘Clock’ signals 158, 258 and ‘Init’ signals 160, 260 on the ADCs of the different RX channels of the distributed radar system.”).

	Regarding claim  15, Vaucher in view of Schmalzl teach The method of claim 12, further comprising: digitizing, by the first IC device, the first baseband signals (Vaucher fig 4 [element 40 is an ADC]), wherein 
outputting the first baseband signals comprises outputting first digitized signals including a common first digitized signal associated with the common first sensor input (Schmalzl fig 3-4 [A/D converter on the common input]);
	 and digitizing, by the second IC device, the second baseband signals (Schmalzl fig 3-4 [A/D converter]), wherein 
outputting the second baseband signals comprises outputting second digitized signals including a common second digitized signal associated with the common second sensor input (Schmalzl fig 3-4 [A/D converter on the common input]).

	Regarding claim  16, Vaucher in view of Schmalzl teach The method of claim 15, further comprising;
	 performing, by the processor, a Fast Fourier Transform (FFT) on the first digitized baseband signals to obtain first transformed signals (Schmalzl 0048 “FIG. 10, the Doppler-FFT 542”) including 
a common first transformed signal associated with the common first digitized signal; and performing, by the processor, the FFT on the second digitized baseband signals to obtain second transformed signals including a common second transformed signal associated with the common second digitized signal (Schmalzl fig 4 [Range-Doppler signal processing 54]).

	Regarding claim  19, Vaucher in view of Schmalzl teach The method of claim 11, further comprising: generating, by the first IC device, the first LO signal (Vaucher fig 3);
	 and receiving, by the second IC device, the second LO signal from the first IC device (Vaucher fig 3 [20b “LO out” from master IC chip is fed to slave IC chip “16”]).

Claim(s) 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaucher et al. (US-20190131981 hereinafter Vaucher) in view of Schmalzl et al. (US-20210311164 hereinafter Schmalzl) and in further view of Stirling-Gallacher et al. (US-20120288033 hereinafter Stirling-Gallacher).


	Regarding claim  7, Vaucher in view of Schmalzl teach The FMCW radar system of claim 6, 
	While Schmalzl discloses the mixer 104 can be an IQ mixer, the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Stirling-Gallacher teaches a radar system that determines a complex phase shift of a transformed signal in the frequency domain (Stirling-Gallacher 0037 “phase shifting means 8 which is adapted to shift the phase of the complex digital signals output from the analogue-to-digital conversion means 7”; 0046 “multiple phase shifts are applied to each output line of each of the FFT means 12 in each receiver channel”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar system and method of Stirling-Gallacher with the radar system with balancing of receiving channels over a plurality radar chips of Schmalzl with the radar transceiver comprising multiple chips system and method of Vaucher. One would have been motivated to do so in order to advantageously enable faster processing by reducing system complexity (Stirling-Gallacher 0011).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Stirling-Gallacher merely teaches that it is well-known to incorporate the particular phase shifting method.  Since both the previous combination and Stirling-Gallacher disclose similar sensing systems and problem solving application, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim  8, Vaucher in view of Schmalzl and Stirling-Gallacher teach The FMCW radar system of claim 7, wherein in correcting the at least one of the first baseband signals and the second baseband signals, the processor is further configured to shift a phase of at least one of the transformed first baseband signals and the transformed second baseband signals based upon the complex phase shift (Stirling-Gallacher 0046 “multiple phase shifts are applied to each output line of each of the FFT means 12 in each receiver channel”).

	Regarding claim  17, Vaucher in view of Schmalzl teach The method of claim 16, 
While Schmalzl discloses the mixer 104 can be an IQ mixer, the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Stirling-Gallacher teaches a radar system that determines a complex phase shift of a transformed signal in the frequency domain (Stirling-Gallacher 0037 “phase shifting means 8 which is adapted to shift the phase of the complex digital signals output from the analogue-to-digital conversion means 7”; 0046 “multiple phase shifts are applied to each output line of each of the FFT means 12 in each receiver channel”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar system and method of Stirling-Gallacher with the radar system with balancing of receiving channels over a plurality radar chips of Schmalzl with the radar transceiver comprising multiple chips system and method of Vaucher. One would have been motivated to do so in order to advantageously enable faster processing by reducing system complexity (Stirling-Gallacher 0011).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Stirling-Gallacher merely teaches that it is well-known to incorporate the particular phase shifting method.  Since both the previous combination and Stirling-Gallacher disclose similar sensing systems and problem solving application, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim  18, Vaucher in view of Schmalzl and Stirling-Gallacher teach The method of claim 17, wherein in correcting the at least one of the first baseband signals and the second baseband signals, the method further comprises: shifting, by the processor, a phase of at least one of the transformed first baseband signals and the transformed second baseband signals based upon the complex phase shift (Stirling-Gallacher 0046 “multiple phase shifts are applied to each output line of each of the FFT means 12 in each receiver channel”).







Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaucher et al. (US-20190131981 hereinafter Vaucher) in view of Schmalzl et al. (US-20210311164 hereinafter Schmalzl) and in further view of Hammes et al. (US-20190346544 hereinafter Hammes).

	Regarding claim  10. The radar system of claim 1, 
While Vaucher discloses “[0003] it is necessary that the antennas be located not further than λ/2 from each other, with λ being the wavelength of carrier signal”, the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hammes teaches the antennas of the antenna array are arranged in a line and each antenna is spaced apart from a next antenna at a distance of lambda/2 or less (Hammes fig 4), where lambda is 
a wavelength of a carrier wave (Hammes 0056 “f.sub.0 is the carrier frequency of transmitted signal” [see equation relating lambda to the carrier frequency on p.4]) of 
a FMCW chirp of the FMCW radar system (Hammes 0041 “FIG. 1 shows schematically a System Model for a FMCW PCM system”; 0044 “FIG. 3 shows a time basis of chirp sequences used in an embodiment”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the MIMO radar system and method of Hammes with the radar system with balancing of receiving channels over a plurality radar chips of Schmalzl with the radar transceiver comprising multiple chips system and method of Vaucher. One would have been motivated to do so in order to advantageously improve discrimination in the detection of targets (Hammes 0009).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hammes merely teaches that it is well-known to incorporate the particular antenna configuration.  Since both the previous combination and Hammes disclose similar radar systems usable within the automotive field, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 20, Vaucher teaches A frequency modulated continuous wave (FMCW) radar system, comprising: a transmitter configured to provide a plurality of 
	 and a receiver, comprising: an antenna array including (Vaucher 0057 “FIG. 1 shows an image of an example radar sensor comprising 12 RX antennas attached to three separate RX chips”);
	 a first integrated circuit (IC) device including A first sensor inputs, each first sensor input coupled to a first A of the antennas (Vaucher fig 2 [A and B correspond to the antenna arrays associated with the plurality of chips corresponding to integers greater than one]; 0061 “FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver system,”), the first IC device configured to receive on each first sensor input 
an associated first reflected signal associated with the (Vaucher 0080 “the relative phase of the signals received across several receivers indicates the angular position of a reflecting object with respect to the radar sensor.”; fig 2 [shows the TX and RX arrays]), to 
mix the first reflected signals to associated first baseband signals based upon a first local oscillator (LO) signal (Vaucher fig 5 [mixer 146 and “LO” 156 within IC 14]), and to 
output the first baseband signals (Vaucher 0005 “each RX antenna signal must be down-converted to baseband”), 
a second IC device (Vaucher 0061 “FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver system,”) including 
B second sensor inputs (Vaucher fig 5 [shows slave IC “16” with multiple inputs]), each second sensor input coupled to 
a last B of the antennas (Vaucher fig 2-3 [shows a slave-master configuration with a 2nd chip with B antennas]) 
the second IC device configured to receive on each second sensor input an associated second reflected signal associated with the (Vaucher fig 3 “RX”), to 
mix the second reflected signals to associated second baseband signals based upon a second local oscillator (LO) signal (Vaucher fig 5 [mixer 146 and “LO” 156 within IC 16]), and to 
output the second baseband signals (Vaucher 0005 “each RX antenna signal must be down-converted to baseband”), 
wherein the first and second LO signals are based upon a common LO signal (Vaucher 0070 “In the arrangement shown in FIG. 3, the master IC 14 has a local oscillator (LO) input port (“LO in”, 20a) in addition to the local oscillator output port (“LO out”, 20b).”; 0070 “The “master” IC 14 provides a number of signals to the “slave” ICs 16, including: a local oscillator signal (LO) 20”), 
Vaucher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Schmalzl teaches radar system with balancing the receiving channels over a plurality of radar chips with an antenna configuration such that C = A + B – 1 (fig 4 [7 = 4+4-1]), 
an FMCW radar system (0010 “FIG. 1 is a schematic diagram for illustrating the functional principle of an FMCW radar system for distance and/or speed measurement.”),
phase shifting LO signals (0045 “The example from FIG. 8 illustrates a further possibility of altering signal parameters—in particular the phase—of the digital radar signals y.sub.RX1[t], y.sub.RX2[t], y.sub.RX3[t], and y.sub.RX4[t]. Accordingly, the local oscillator signal s.sub.LO(t) used by the mixers 104 for mixing the respective RF input signals is phase-shifted by means of a phase shifter 106 connected upstream of the mixer. This phase shift of the local oscillator signal s.sub.LO(t) results directly in a corresponding phase shift of the respective digital radar signal y.sub.RX1[t], y.sub.RX2[t], y.sub.RX3[t], and y.sub.RX4[t].”; 0026 “It goes without saying that the present example is simplified and the receiving channel RX1 can have further circuit components in the analog and digital sections (e.g. configurable detectors, filters, decimators, phase shifters, etc.).”), 
a common one of the first sensor inputs and a common one of the second sensor inputs are both coupled to a common antenna(fig 4), 
a common first baseband signal is associated with the common first sensor input and a common second baseband signal is associated with the common second sensor input (Schmalzl 0022 “The two MMICs 10 and 11 are synchronized, that is to say that they use the same local oscillator signal s.sub.LO(t) (also referred to as LO signal) and also the same system clock signal s.sub.CLK(t). The local oscillator signal s.sub.LO(t) is generated by an RF oscillator (local oscillator, not illustrated), which can be integrated in one of the MMICs 10 or 11 or else in a further MMIC. In the present example, the local oscillator integrated in the MMIC 10 is used and the local oscillator signal s.sub.LO(t) generated thereby is transmitted (inter alia) to the MMIC 11.”; 0023 “The system controller 50 is configured to control the operation of the MMICs and to process the digital output signals (digital baseband signals, also referred to as digital radar signals) generated by the MMICs in order to detect radar targets”; 0049 “FIG. 11, an RF signal (e.g. the antenna signal of the antenna 6′, cf. FIG. 4) is divided by means of an RF power divider (step S1). The method furthermore comprises generating digital baseband signals in a multiplicity of receiving channels of a radar system based on RF input signals fed to the input ports of the receiving channels (step S2).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar system with balancing of receiving channels over a plurality radar chips of Schmalzl with the radar transceiver comprising multiple chips system and method of Vaucher. One would have been motivated to do so in order to advantageously correct phase deviations of receiving channels in different MMICs (Schmalzl 0039).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Schmalzl merely teaches that it is well-known to incorporate the particular common antenna configuration.  Since both Vaucher and Schmalzl disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Vaucher in view of Schmalzl does not explicitly teach the radar system transmits chirps. However, in a related field of endeavor, Hammes teaches an FMCW radar system transmitting chirps (Hammes 0041 “FIG. 1 shows schematically a System Model for a FMCW PCM system”; 0044 “FIG. 3 shows a time basis of chirp sequences used in an embodiment”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the MIMO radar system and method of Hammes with the radar system with balancing of receiving channels over a plurality radar chips of Schmalzl with the radar transceiver comprising multiple chips system and method of Vaucher. One would have been motivated to do so in order to advantageously improve discrimination in the detection of targets (Hammes 0009).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hammes merely teaches that it is well-known to incorporate the particular antenna configuration.  Since both the previous combination and Hammes disclose similar radar systems usable within the automotive field, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Rao et al. (US-20180172813) discloses “A radar system is provided that includes a radar transceiver integrated circuit (IC) configurable to transmit a first frame of chirps, and another radar transceiver IC configurable to transmit a second frame of chirps at a time delay ΔT, wherein ΔT=T.sub.c/K, K≥2 and T.sub.c is an elapsed time from a start of one chirp in the first frame and the second frame and a start of a next chirp in the first frame and the second frame, wherein the radar system is configured to determine a velocity of an object in a field of view of the radar system based on first digital intermediate frequency signals generated responsive to receiving reflected chirps of the first frame and second digital IF signals generated responsive to receiving reflected chirps of the time delayed second frame, wherein the maximum measurable velocity is increased by a factor of K. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648